 14-61357-JDP Doc#: 623 Filed: 10/15/18 Entered: 10/15/18 14:56:19 Page 1 of 3



Joseph V. Womack
Waller & Womack, P.C.
Suite 805 US Bank Building
303 North Broadway
Billings, MT 59101
Telephone: (406) 252-7200
Fax: (406) 252-4266
Email: jwomack@jvwlaw.com
Attorney No. 2641

Attorney for Trustee

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA

  In Re:                                             Case No. 14-61357-7
  SCHNEIDER, JOHN HENRY


           Debtor(s)



                  REPORT TO COURT RE ESTIMATION OF DISTRIBUTION


        COMES NOW, Joseph V. Womack, Trustee, and hereby provides the Court with the

following report outlining the estimated distribution in this Chapter 7 bankruptcy.

        Attached as Exhibit A is a draft of the Summary of Trustee’s Final Report and Applications

for Compensation (NFR), showing all receipts and disbursements to-date and estimated through final

distribution. After resolution of the application for professional fees and costs currently before the

Court, Trustee will promptly submit the Trustee’s Final Report to the UST for review. From that point

the UST has 60 days to review and approve the distribution for filing with the Court. Trustee will

request that the TFR Review be expedited.

        Trustee’s interim distribution paid $177,482.42 to the MDOR on its unsecured priority tax

claim. Trustee has paid several professional payments pursuant to the order approving




Report to Court re Estimation of Distribution                                               Page 1 of 3
 14-61357-JDP Doc#: 623 Filed: 10/15/18 Entered: 10/15/18 14:56:19 Page 2 of 3



compensation, including interim reimbursement of expenses incurred by Trustee in the amount of

$10,751.22. These payments are identified as interim payments. More detailed explanation of the

interim payments and estimated payments remaining can be found in the pending final application

for trustee’s fees and costs at Doc#: 592.

        The estimated amounts include a provision currently being negotiated related to the

restitution payments ordered by the judge in the bankruptcy fraud criminal proceeding brought

against Debtor. The $300,000.00 will, pending approval by this Court and the United States

District Court, be paid on a pro rata basis to all unsecured creditors directly by the United States

District Court. Trustee will not take any trustee’s fees for these funds, including the $35,000.00

paid to the estate. This amount is currently held in trust by Trustee in a separate, fee-exempt bank

account. Distribution of restitution payments are not included in the calculation of trustee’s fees

and costs on Exhibit A, and approval by this Court and the District Court will not be subject to

Trustee’s fees. In the event Trustee must distribute the restitution proceeds, additional

administrative expenses will be incurred as the estate will have to file tax returns with the IRS and

the Montana Department of Revenue, as well costs of distribution, bank fees, etc. All assets of the

estate other than the restitution have been fully administered.

        DATED this 16th day of October, 2018.



                                                              WALLER & WOMACK, P.C.



                                                              By: /s/ Joseph V. Womack
                                                                      Joseph V. Womack
                                                                      Ch. 7 Bankruptcy Trustee




Report to Court re Estimation of Distribution                                              Page 2 of 3
 14-61357-JDP Doc#: 623 Filed: 10/15/18 Entered: 10/15/18 14:56:19 Page 3 of 3



                                      CERTIFICATE OF SERVICE

        I, the undersigned, certify under penalty of perjury that on October 16, 2018, or as soon as
possible thereafter, a copy of the foregoing was served electronically by the Court’s ECF notice to
all persons/entities requesting special notice or otherwise entitled to the same and that in addition
service by mailing a true and correct copy, first class mail, postage prepaid, was made to the
following persons/entities who are not ECF registered users:

Debtor:
John Schneider
543 Camino de Orchidia
Encinitas, CA 92024

Interested Parties:
Creditor Mailing Matrix


                                                              By: /s/ Lynsey Ross          .
                                                                      Lynsey Ross
                                                                      Paralegal to Trustee




Report to Court re Estimation of Distribution                                              Page 3 of 3
